DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 8, 12-17, 20, 22-24, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over WO 92/20741 (hereinafter, ANDO). 
Regarding claims 1, 16, and 22, ANDO teaches a composition is produced by compounding (A) 100 parts by wt of a mixture composed of (a) 80 to 40 wt% of a polyamide resin, 1 to 40 wt% of a modified polyolefin (which reads on a compatibilizer), and 20 to 60 wt% of a polypropylene resin (Abstract). It is well-known that polypropylene resin reads on a thermoplastic polyolefin resin. The resin composition further comprises 1 to 200 parts by weight, preferably 5 to 180 parts by weight of a fibrous reinforcement, an inorganic filler, or a mixture thereof (Abstract).  The fiber-like reinforcement include carbon fibers (pp. 4-5). The amount of carbon fibers is within the claimed range. 
The polyamide resin that can be used includes Nylon 6, Nylon 11, Nylon 12, Nylon 6/66, Nylon 612, Nylon 666/610, and Nylon 6/6T. Two or more of the polyamides can be used together (p.3, Best Mode for Carrying Out the Invention). As indicated in the present specification [0109-0111] of the PG Publication, Nylon 6T reads on the claimed first polyamide and Nylon 6, Nylon 11, Nylon 12 reads on the claimed second polyamide. 
ANDO teaches the resin composition is molded into a resin product such as a tube (p. 5). 
However, ANDO does not explicitly teach wherein a content of the mixture of polyamides is 0.1 part by mass to 100 parts by mass with respect to 100 parts by mass of the thermoplastic polyolefin resin.
Given ANDO teaches a composition is produced by compounding (A) 100 parts by wt. of a mixture composed of (a) 80 to 40 wt% of a polyamide resin, 1 to 40 wt% of a modified polyolefin (which reads on a compatibilizer), and 20 to 60 wt% of a polypropylene resin (Abstract). The amount of polyamide is 40 wt% to 80 wt% which is within the claimed range. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in 
Regarding claims 2 and 17, ANDO teaches the polyamide can be used includes Nylon 6T (which reads on structure unit (2) and Nylon 6 which reads on structure unit (4) (p.3, Best Mode for Carrying Out the Invention). 
Regarding claims 5 and 20, ANDO teaches the same aromatic polyamide (e.g. Nylon 6T) as the present invention, therefore the aromatic polyamides would possess the claimed range. 
Regarding claims 8 and 23, ANDO teaches a chopped strand textile with a length of 3 mm (p. 8). The examiner takes the position that carbon fibers reads on the chopped strand textile. 
Regarding claims 12 and 27, ANDO teaches a polyamide/polyolefin resin composition comprises 80 to 40 wt% of polyamide resin, 1 to 40 wt% of a modified polyolefin (which reads on a compatibilizer), and 20 to 60 wt%. Another polyamide/polyolefin resin composition which comprises 100 parts by weight of the mixture and 1 to 200 parts (Abstract). For instance, 40 grams of polyamide resin, 20 grams of modified polyolefin, and 40 grams of polypropylene resin based on 100 grams. Therefore, the amount of modified polyolefin would be 20 parts by weight which is within the claimed range.  
Regarding claims 13 and 28, ANDO teaches 80 to 40 wt% of polyamide, 1 to 40 wt% of a modified polyolefin, 20 to 60 wt% of a polypropylene resin, and 1 to 200 parts of carbon fibers, 
 40 g of polyamide/200 g x 100% of the total composition = 20% of mixture of polyamide which is within the claimed range
Regarding claims 14 and 29, ANDO teaches 80 to 40 wt% of polyamide, 1 to 40 wt% of a modified polyolefin, 20 to 60 wt% of a polypropylene resin, and 1 to 200 parts of carbon fibers (Abstract). Another polyamide/polyolefin resin composition which comprises 100 parts by weight of the mixture and 1 to 200 parts (Abstract). For instance, 40g of polyamide, 20g modified polyolefin, 40g of polypropylene, 100 g of carbon fibers which a total amount of 200 g. 
20 g of modified polyolefin/200 g x 100% of the total composition = 20% of the modified polyolefin 
Regarding claims 15 and 30, ANDO does not teach crosslinking the resin composition, therefore, the claim is met.  

Claims 1, 2, 5, 12-17, 20, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over KOBAYASHI et al. (U.S. Publication No. 2011/0021707, hereinafter KOBAYASHI) as evidenced by EP 2423263 (hereinafter, EP ‘263).
Regarding claims 1 and 16, KOBAYASHI teaches a thermoplastic resin composition comprises (I) a thermoplastic resin composition comprising a thermoplastic resin (A) and resin (B) with a reactive functional group (Abstract; [0035]). Thermoplastic resin (A) can be used includes polyamide resin [0037-0043] and thermoplastic (B) include polyethylene resin, polypropylene resin, and polystyrene resin [0054] (thermoplastic (B) reads on the claimed thermoplastic polyolefin). Thermoplastic (A) is preferably  a mixture of polyamide resins [0040 and 0041] which includes polyamide 6, polyamide 66, polyamide 610, and etc. [0042] (which reads on the second polyamide of the present invention) and polyamide 6I, 
The thermoplastic resin composition produced may be molded into various products including electronic parts, automobile and vehicle parts, and etc. [0098]. 
However, KOBAYASHI does not teach a preferred embodiment of the blend of the polyamides and a preferred embodiment of a content of the carbon fibers is 5 parts by mass to 133 parts by mass. 
Given KOBAYASHI teaches mixtures of polyamides are preferably used in the composition [0041], it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have selected any combination of polyamide to arrive at the present invention. A person of ordinary skill is also a person of ordinary creativity, when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR International Co. V Teleflex Inc. 550 USPQ2d 398, 421 (2007).
Given KOBAYASHI teaches the thermoplastic resin composition comprises fillers including carbon fibers in the amount of 0.1 to 400 parts by weight [0088-0089], It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's 
Regarding claims 2 and 17, KOBAYASHI teaches the polyamide can be used includes polyamide 6T and Polyamide 9T (reads on structure unit (2), Polyamide 610 (reads on structural unit (3), and Polyamide 6 which reads on structure unit (4). 
Regarding claims 5 and 20, KOBAYASHI teaches the same aromatic polyamide (e.g. Polyamide 6T) as the present invention, therefore the aromatic polyamides would possess the claimed range. 
Regarding claims 12 and 27, KOBAYASHI teaches the composition comprises compound (D) such as styrene-maleic acid anhydride copolymer [0061-0065 and 0122]. Compound (D) is in the amount of 1 part by weight (Table 11). 
Regarding claims 13 and 28, KOBAYASHI teaches the composition comprises thermoplastic (A) (polyamide) in the amount of is 5 to 95 wt% and 10 to 90 wt% [0073] and the amount of carbon fiber used is from 0.1 to 400 parts by weight relative to the 100 parts by weight of the thermoplastic resin composition [0089]. If 5g of polyamide is used and 100 parts of carbon fiber is used then the amount of the mixture of polyamide is 4.76% (5g/105g x 100%). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective 
Regarding claims 14 and 29, KOBAYASHI teaches the composition comprises compound (D) such as styrene-maleic acid anhydride copolymer [0061-0065 and 0122]. Compound (D) is in the amount of 1 part by weight (Table 11). The amount of carbon fiber used is from 0.1 to 400 parts by weight relative to the 100 parts by weight of the thermoplastic resin composition [0089]. When 1 g of styrene-maleic anhydride copolymer and 100 g of carbon fiber is used then the amount of compatibilizer is 1/51g x 100% =1.96% which is within the claimed range. 
Regarding claims 15 and 30, KOBAYASHI does not teach crosslinking the resin composition, therefore, the claim is met.  

Claims 8, 9, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over KOBAYASHI et al. (U.S. Publication No. 2011/0021707, hereinafter KOBAYASHI) as evidenced by EP 2423263 (hereinafter, EP ‘263) in further view of WADAHARA et al. (U.S. Publication No. 2004/0077771, hereinafter WADAHARA).
Regarding claims 8, 9, 23, and 24, the combined disclosures of KOBAYASHI and EP ‘263 substantially teaches the present invention, see paragraphs 17-20 above. 
However, the combined disclosures do not teach wherein an average fiber length of the carbon fibers is 0.1 mm to 5.0 mm (claims 8 and 23) and 0.2 mm to 2.0 mm (claims 9 and 24). 
In the same field of carbon reinforced resin composition, WADAHARA teaches thermoplastic resin (C) and carbon fibers (B) wherein the carbon fibers in the amount of 6 to 40% by weight having a number average fiber length of at least 200 µm (0.2 mm), more preferably at least 250 µm (0.25 mm), 
The carbon reinforced resin composition can be used to produce molded articles such as electronic devices [0098-0101 and 0120]. 
Given KOBAYASHI teaches the thermoplastic resin composition comprising carbon fibers [0088 and 0089] and the composition produced may be molded into various products including electronic parts [0098], it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the carbon fibers of WADAHARA with the thermoplastic composition of KOBAYASHI for the benefit of obtaining molded products with excellent mechanical properties such as strength and modulus as taught by WADAHARA. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).

Claims 1, 2, 5, 8, 9, 12-14, 16, 17, 20, 23, 24, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014/234503A (hereinafter, NAKAMURA).
Regarding claims 1, 2, 12-14, and 27-29, NAKAMURA teaches a thermoplastic resin composition comprising polypropylene and polyamide (Abstract). The resin thermoplastic composition comprises 100 parts by mass of the resin component (p. 2). The thermoplastic resin composition contains at least one sort of polypropylene as a resin component (p.3). The thermoplastic resin composition contains at least one polyamide as a resin component. Polyamides include polyamide 6, nylon 6, polyamide 45, nylon 46, polyamide 66, nylon 66, polyamide 6T, nylon 6T and at least one selected from the group consisting of polyamide 11, nylon 11, polyamide 12, nylon 12. In the view point of thermal properties and mechanical properties of the thermoplastic resin composition, it is more preferably at least one selected from the group consisting of polyamide 6, polyamide 66, polyamide 11 and polyamide 12 and at least one 
When calculated from parts to mass%, the amount of carbon fibers is from 4.75% to 46.9% (100 parts of resin component + 0.1 parts of polyamide + 5 parts of carbon fiber =105.1 parts; 5/105.1 x 100% =4.75%) and (100 parts of resin component + 50 parts of polyamide + 133 parts of carbon fiber = 283; 133/283 x 100% =46.9%).
The thermoplastic resin composition can be molded into automobile parts, electrical parts, general machine parts and the like (p.8). 
However, NAKAMURA does not explicitly teach a preferred embodiment. 
Given NAKAMURA teaches the amounts of polypropylene and polyamide are within the claimed ranges (the content ratio of polypropylene and polyamide in the resin component (PP/PA) is 60/40 to 10/90 on a mass basis. It is preferably 50/50), It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine 
Regarding claims 2 and 17, NAKAMURA teaches the polyamide can be used includes Nylon 6T (which reads on structure unit (2) and Nylon 6 which reads on structure unit (4) (p. 4). 
Regarding claims 5 and 20, NAKAMURA teaches the same aromatic polyamide (e.g. Nylon 6T) as the present invention, therefore the aromatic polyamides would possess the claimed range. 
Regarding claims 8, 9, 23, and 24, NAKAMURA teaches the inorganic fillers (carbon fibers) have a number average fiber length is 200 µm or more and more preferably 200 µm to 2000 µm (p.6) which is 0.2 mm to 2 mm as claimed. 
Response to Arguments
Applicant's arguments filed 05/14/2021 have been fully considered but they are not persuasive. The response is insufficient to rebut the obviousness rejection. The Office Action mailed 02/19/2021 has been modified in light of the amendments received. 
The applicant argues that ANDO’s composition/resin molded body does not include 0.1 part by mass to 50 parts by mass with respect to 100 parts by mass of the thermoplastic polyolefin resin as claimed and in fact ANDO teaches away from using such a composition. ANDO teaches (A) a polyamide resin of 80 to 40% by weight, if the amount of the (A) polyamide resin is less than 40% by weight the coating properties of the obtained composition cannot be sufficiently improved. The examiner has considered the applicant’s arguments, however, the examiner disagrees. As discussed above, ANDO teaches a composition is produced by compounding (A) 100 parts by wt of a mixture composed of (a) 80 to 40 wt% of a polyamide resin, 1 to 40 wt% of a modified polyolefin (which reads on a compatibilizer), and 20 to 60 wt% of a polypropylene resin (Abstract). When converted from wt% to parts by mass, (a) 80 to 40 .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738.  The examiner can normally be reached on M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


DEVE V. HALL
Primary Examiner
Art Unit 1765



/DEVE V HALL/Primary Examiner, Art Unit 1765